Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed 12-28-2020. 
2.        Claims 1, 3 - 8, 10 - 19, 21 - 43 are pending.  Claims 1, 8, 13, 19, 24, 27, 32 have been amended.  Claims 2, 9, 20 have been canceled.  Claims 1, 8, 19, 27 are independent.   This application was filed on 6-7-2018.  

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 12-28-2020, with respect to the rejection(s) under Ayday have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ayday in view of Rakic.

A.  The 112(f) Analysis for Claims 13, 24, 32 is withdrawn due to amendments to the claim language.  

B.  The Claim Objection for Claims 27-43 is withdrawn due to amendments to claim language. 
C.  Applicant argues on page 15 of Remarks: Rakic does not specifically disclose how the "signed" message is to be handled when the message is retransmitted or further communicated.

    The Examiner respectfully disagrees.  Rakic discloses the appending of a signature to a transmitted message (exchanged message) and utilized as a validation mechanism. (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure message to client device; generate secure message by appending electronic signature to message and/or other information (i.e. such as a timestamp); paragraph [0038], lines 4-7: message sent from a device that initiates communication between device and one or more other devices)

D.  Applicant argues on page 15 of Remarks:    ...   the signed data is further signed using additional signature(s) each time the encrypted sensitive information is to be further transmitted.

    The Examiner respectfully disagrees.  Ayday discloses the capability to re-encrypt digital data (i.e. such as a transmitted message). (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server))  And, Rakic discloses the appending of a signature to a transmitted message utilized as a validation mechanism as stated above. (see Rakic paragraph [0067], lines 1-6: message server 

E.  Applicant argues on page 15 of Remarks:    ...   the encryption and decryption processes should be asymmetric: the data encrypted by one key must be decrypted with another one.

    The Examiner respectfully disagrees.   Ayday discloses cryptographic operations performing utilizing public/private key pairs.  One key utilized to encrypted digital data and a second key utilized to decrypt digital data. (see Ayday paragraph [0022], lines 20-24: Storage and Processing Unit (SPU), (i.e. analogous to coordinator program), located between user (i.e. patient) and medical unit storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public key (i.e. each user’s unique public key) at a SPU, process the genomic data; paragraph [0027], lines 1-6: preparing a DNA sequence for a user comprising approved variants)

F.  Applicant argues on page 15 of Remarks:    ...   a time mark shows how many times the sender has signed the signature to the receiver.

    The Examiner respectfully disagrees.  Rakic discloses the appending of a signature to a transmitted message as a validation mechanism as stated above. (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure message to 

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1, 3 - 6, 8, 10 - 12, 16, 17, 19, 21 - 23, 25 - 29, 30, 31, 33, 34, 35, 37, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ayday et al. (US PGPUB No. 20160224735) in view of Rakic et al. (US PGPUB No. 20090282256).     

Regarding Claim 1, Ayday discloses a computer system for the secure storage, transmittance and access of genetic data comprising: a coordinator server including
a)  a coordinator program arranged to update secure access information, the coordinator server being in communication with a genetic data generating server. (see Ayday paragraph [0022], lines 20-24: Storage and Processing Unit (SPU), (i.e. analogous to coordinator program), located between user (i.e. patient) and medical unit storing genomic data (i.e. genetic data) in encrypted form and 

Furthermore, Ayday discloses for b): a genetic data analysing server, and a genetic data storage server, whereby the coordinator server communicates the secure access information in a manner to allow the genetic data storage server to act as a proxy server between the genetic data generating server and the genetic data analysing server. (see Ayday paragraph [0058], lines 9-19: analyzing particular genetic variants of user (i.e. patient) via a set of operations, operations manipulate simplest types of variants and complex types of variants; paragraph [0094], lines 1-4: SPU partially decrypts end-result or relevant SNPs (variants within genome, varies between particular individuals) using patient’s private key utilizing a proxy encryption protocol; paragraph [0012], lines 15-19: store genomic data at SPU and conduct computations on genomic data utilizing homomorphic encryption and proxy encryption), wherein the coordinator server, the generic data storage server, the genetic data generating server, and the genetic data analyzing server communication through the exchange of one or more messages. (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol and sends message to MU; MU decrypts message received from SPU using other part of private key and 
   
Ayday does not specifically disclose communication though the exchange of one or more signatures. 
However, Rakic discloses: 
b)  wherein communication through the exchange of one or more signatures. (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure message to client device; generate secure message by appending electronic signature to message and/or other information (i.e. such as a timestamp); paragraph [0038], lines 4-7: message sent from a device that initiates communication between device and one or more other devices)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for communication though the exchange of one or more signatures as taught by Rakic. One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)  

Regarding Claim 3, Ayday-Rakic discloses a computer system for the secure storage, transmittance and access of genetic data in accordance with claim 1, wherein the genetic data generating server encrypts the genetic data using an encryption key created by the data owner server. (see Ayday paragraph [0022], lines 20-24: storing 

Regarding Claim 4, Ayday-Rakic discloses a computer system for the secure storage, transmittance and access of genetic data in accordance with claim 3, wherein the genetic data generating server transmits the encrypted data to the genetic data storage server. (see Ayday paragraph [0062], lines 1-7: genomic data (i.e. genetic data) of each patient is encrypted and uploaded to SPU for storage; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data))    

Regarding Claim 5, Ayday-Rakic discloses a computer system for the secure storage, transmittance and access of genetic data in accordance with claim 1, wherein the genetic data storage server is instructed to reencrypt the encrypted genetic data using a re-encryption key created by the data owner server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed 

Regarding Claim 6, Ayday-Rakic discloses a computer system for the secure storage, transmittance and access of genetic data in accordance with claim 5, wherein the genetic data storage server transmits the reencrypted data to the genetic data analysing server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server)) 

Regarding Claim 8, Ayday discloses a computing network for the secure storage, transmittance and access of genetic data comprising: a coordinator server including – a coordinator program arranged to update secure access information, the coordinator server being in communication with - a genetic data generating server which is in communication with a genetic data storage server, wherein the genetic data storage server is in communication with a genetic data analysing server and, wherein the genetic data is encrypted by the genetic data generating server and decrypted by the genetic data analysing server (see Ayday paragraph [0022], lines 20-24: Storage and , wherein the coordinator server, the genetic data storage server, the genetic data generating server, and the genetic data analyzing server communication through the exchange of one or more messages. (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol and sends message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for communication of information))     

Ayday does not specifically disclose communication though the exchange of one or more signatures. 
However, Rakic discloses: 
b)  wherein communication through the exchange of one or more signatures. (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure message to client device; generate secure message by appending electronic signature to message and/or other information (i.e. such as a timestamp); paragraph [0038], lines 4-7: message sent from a device that initiates communication between device and one or more other devices)


Regarding Claim 10, Ayday-Rakic discloses a computing network for the secure storage, transmittance and access of genetic data in accordance with claim 8, wherein the data owner generates a decryption key using a cryptographic operation. (see Ayday paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys, encryption/decryption keys) of each user (patient) are generated and distributed to users (patients) during initialization period, keys distributed by trusted entity (i.e. data owner server))     

Regarding Claim 11, Ayday-Rakic discloses a computing network for the secure storage, transmittance and access of genetic data in accordance with claim 10.  
Ayday does not specifically disclose cryptographic operation includes a series of one or more previous cryptographic operations. 

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for cryptographic operation includes a series of one or more previous cryptographic operations as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)   

Regarding Claim 12, Ayday-Rakic discloses a computing network for the secure storage, transmittance and access of genetic data in accordance with claim 11. 
Ayday does not specifically disclose one or more previous cryptographic operations are encrypted by a hash function.
However, Rakic discloses wherein the series of one or more previous cryptographic operations are encrypted by a hash function. (see Rakic paragraph [0002], lines 3-11: generating a first by combining an administrator code, a client device identifier and subscriber information associated with a user (previous cryptographic operation(s)), 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for one or more previous cryptographic operations are encrypted by a hash function as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)       

Regarding Claim 16, Ayday-Rakic discloses a computing network for the secure storage, transmittance and access of genetic data in accordance with claim 8, wherein the genetic data storage server is instructed to re-encrypt the encrypted genetic data using a re-encryption key created by the data owner server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server))     

Regarding Claim 17, Ayday-Rakic discloses a computing network for the secure storage, transmittance and access of genetic data in accordance with claim 16, wherein the genetic data storage server transmits the re-encrypted data to the genetic data analysing server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server))     

Regarding Claim 19, Ayday discloses a computer system for the secure storage, transmittance and access of genetic data comprising: 
- a coordinator server including secure access data and in communication with a data owner server, a genetic data storage server, a genetic data generating server, and a genetic data analysing server (see Ayday paragraph [0022], lines 20-24: Storage and Processing Unit (SPU), (i.e. analogous to coordinator program), located between user (i.e. patient) and medical unit storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU, process the genomic data; paragraph [0027], lines 1-6: preparing a DNA sequence for a user comprising server (see Ayday paragraph [0058], lines 9-19: analyzing particular genetic variants of user (i.e. patient) via a set of operations, operations manipulate simplest types of variants and complex types of variants; paragraph [0094], lines 1-4: SPU partially decrypts end-result or relevant SNPs (variants within genome based upon individual) using patient’s private key utilizing a proxy encryption protocol; paragraph [0012], lines 15-19: store genomic data at SPU and conduct computations on genomic data utilizing homomorphic encryption and proxy encryption), wherein the coordinator server, the generic data storage server, the genetic data generating server, and the genetic data analyzing server communication through the exchange of one or more messages. (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol and sends message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for communication of information))    

Ayday does not specifically disclose communication though the exchange of one or more signatures. 
However, Rakic discloses: 
wherein communication through the exchange of one or more signatures. (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure message to client device; generate secure message by appending electronic signature to message and/or other information (i.e. such as a timestamp); paragraph [0038], lines 4-7: message sent from a device that initiates communication between device and one or more other devices)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for communication though the exchange of one or more signatures as taught by Rakic. One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)  

Regarding Claim 21, Ayday-Rakic discloses a computer system for the secure storage, transmittance and access of genetic data in accordance with claim 19, wherein the data owner generates a decryption key using a cryptographic operation. (see Ayday paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys, encryption/decryption keys) of each patient are generated and distributed to 

Regarding Claim 22, Ayday-Rakic discloses a computer system for the secure storage, transmittance and access of genetic data in accordance with claim 21. 
Ayday does not specifically discloses one or more previous cryptographic operations.
However, Rakic discloses wherein the cryptographic operation includes a series of one or more previous cryptographic operations. (see Rakic paragraph [0002], lines 3-11: generating a first by combining an administrator code, a client device identifier and subscriber information associated with a user (previous cryptographic operation(s)), hashing the first key to generate a second key; use second key to sign a data block within message)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for one or more previous cryptographic operations as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)    

Regarding Claim 23, Ayday-Rakic discloses a computer system for the secure storage, transmittance and access of genetic data in accordance with claim 22.

However, Rakic discloses wherein the series of one or more previous cryptographic operations are encrypted by a hash function. (see Rakic paragraph [0002], lines 3-11: generating a first by combining an administrator code, a client device identifier and subscriber information associated with a user (previous cryptographic operation(s)), hashing the first key to generate a second key; use second key to sign a data block within message)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for cryptographic operations are encrypted by a hash function as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)    

Regarding Claim 25, Ayday-Rakic discloses a computer system for the secure storage, transmittance and access of genetic data in accordance with claim 19. 
Ayday does not specifically disclose accessing information includes at least one of time stamp data and encryption key. 
However, Rakic discloses wherein the secure accessing information includes at least one of time stamp data and the encryption key. (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure message to client device; generate 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for accessing information includes at least one of time stamp data and encryption key as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)      

Regarding Claim 26, Ayday-Rakic discloses a computer system for the secure storage, transmittance and access of genetic data in accordance with claim 19, wherein the genetic data analysing server receives further secure access information from the owner to unencrypt the information. (see Ayday paragraph [0038], lines 1-3: retrieving  by SPU encrypted values for patient matching position of genetic markers for said patient; (retrieve additional access information associated with a particular user (patient))    

Regarding Claim 27, Ayday discloses a computer enabled method for the secure storage, transmittance and access of genetic data comprising:
-    a coordinator server in communication with a data owner server, the coordinator server including a coordinator program arranged to update secure access information, (see Ayday paragraph [0022], lines 20-24: Storage and Processing Unit (SPU), (i.e. analogous to coordinator program), located between user (i.e. patient) and medical unit storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU, process the genomic data; paragraph [0027], lines 1-6: preparing a DNA sequence for a user comprising approved variants; paragraph [0194], lines 1-4: a computer readable storage medium having recorded thereon a computer program for processing genomic data of a patient and performing the steps of any of the method claims)        

Furthermore, Ayday discloses wherein 
-    a genetic data storage server, a genetic data generating server, and a genetic data analysing server, whereby the coordinator server operates as a proxy server in a decentralised data sharing network by verifying the identity each of the genetic data storage server, the genetic data generating server, and the genetic data analysing server and facilitates the secure transmittance and storage of the genetic data by updating the central collection of asymmetric public encryption keys that are generated by the data owner server, the genetic data storage server, the genetic data generating server, and the genetic data analysing server (see Ayday paragraph [0058], lines 9-19: analyzing particular genetic variants of user (i.e. patient) via a set of operations, operations manipulate simplest types of variants and complex types of variants; paragraph [0094], lines 1-4: SPU partially decrypts end-result or relevant SNPs (variants within genome, varies between , wherein the coordinator server, the generic data storage server, the genetic data generating server, and the genetic data analyzing server communication through the exchange of one or more messages. (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol and sends message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for communication of information))    

Ayday does not specifically disclose communication though the exchange of one or more signatures. 
However, Rakic discloses: 
b)  wherein communication through the exchange of one or more signatures. (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure message to client device; generate secure message by appending electronic signature to message and/or other information (i.e. such as a timestamp); paragraph [0038], lines 4-7: message sent from a device that initiates communication between device and one or more other devices)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for communication though the exchange of one or more signatures as taught by Rakic. One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the 

Regarding Claim 28, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 27, wherein the coordinator server verifies the identities of the data owner server, the genetic data storage server, the genetic data generating server, and the genetic data analysing server. (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy encryption protocol and sends message to MU; MU decrypts message received from SPU using other part of private key and recovers end-result (message); (exchange messages between entities for communication of genetic data information))

Regarding Claim 29, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 27, wherein the data owner generates a decryption key using a cryptographic operation. (see Ayday paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key, encryption/decryption keys) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are 

Regarding Claim 30, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 29.  
Ayday does not specifically disclose one or more previous cryptographic operations.
However, Rakic discloses wherein the cryptographic operation includes a series of one or more previous cryptographic operations. (see Rakic paragraph [0002], lines 3-11: generating a first by combining an administrator code, a client device identifier and subscriber information associated with a user (previous cryptographic operation(s)), hashing the first key to generate a second key; use second key to sign a data block within message)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for one or more previous cryptographic operations as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6) 

Regarding Claim 31, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 30.

However, Rakic discloses wherein the series of one or more previous cryptographic operations are encrypted by a hash function. (see Rakic paragraph [0002], lines 3-11: generating a first by combining an administrator code, a client device identifier and subscriber information associated with a user (previous cryptographic operation(s)), hashing the first key to generate a second key; use second key to sign a data block within message)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for one or more previous cryptographic operations are encrypted by a hash function as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6) 

Regarding Claim 33, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 27, wherein the coordinator server, the genetic data storage server, the genetic data generating server, and the genetic data analysing server securely communicate though the exchange of one or more messages. (see Ayday paragraph [0145]; [0146]; [147]; [148]: relevant SNPs are requested, MU sends encrypted end-result (message) to SPU, SPU decrypts end-result (message) using part of private key and utilizing proxy 
Ayday does not specifically disclose secure communication though exchange of one or more signatures. 
However, Rakic discloses wherein secure communication though the exchange of one or more signatures.  (see Rakic paragraph [0067], lines 1-6: message server generates and sends secure message to client device; generate secure message by appending electronic signature to message and/or other information (i.e. such as a timestamp); paragraph [0038], lines 4-7: message sent from a device that initiates communication between device and one or more other devices)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday for secure communication though the exchange of one or more signatures as taught by Rakic.  One of ordinary skill in the art would have been motivated to employ the teachings of Rakic for the benefits achieved from a system that enables additional security by attaching a generated digital signature to messages exchanged between computer systems. (see Rakic paragraph [0067], lines 1-6)    

Regarding Claim 34, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 27, wherein the genetic data generating server is instructed to encrypt the genetic data using an encryption key created by the data owner server. (see Ayday paragraph 

Regarding Claim 35, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 34, wherein the genetic data generating server is instructed to transmit the encrypted data to the genetic data storage server. (see Ayday paragraph [0030], lines 1-3: storing encrypted values with their respective positions within SPU, as well as patient ID (identification information for user (patient)))    

Regarding Claim 37, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 27, wherein the genetic data storage server is instructed to re-encrypt the encrypted genetic data using a re-encryption key created by the data owner server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at SPU; paragraph [0086], lines 1-8: 

Regarding Claim 38, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 37, wherein the genetic data storage server transmits the re-encrypted data to the genetic data analysing server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server))     

6.        Claims 7, 18, 36, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ayday in view of Rakic and further in view of Wesselman et al. (US PGPUB No. 20180218114).

Regarding Claim 7, Ayday-Rakic discloses a computer system for the secure storage, transmittance and access of genetic data in accordance with claim 1.
Ayday-Rakic does not specifically disclose instructing the genetic data analysing server to delete genetic data after genetic data is analysed.  

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic for instructing the genetic data analysing server to delete genetic data after genetic data is analysed as taught by Wesselman.   One of ordinary skill in the art would have been motivated to employ the teachings of Wesselman for the benefits achieved from a system that enables efficient process of large data set by implementing automating deletion of data portion not needed. (see Wesselman paragraphs [0020]; [0021])  

Regarding Claim 18, Ayday-Rakic discloses a computing network for the secure storage, transmittance and access of genetic data in accordance with claim 8. 
Ayday-Rakic does not specifically disclose instructing the genetic data analysing server to delete genetic data after genetic data is analysed.  
However, Wesselman discloses wherein the coordinator program instructs the genetic data analysing server to delete the genetic data after the genetic data is analysed. (see Wesselman paragraph [0015], lines 1-4: automating a deletion of data generated at one 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic for instructing the genetic data analysing server to delete genetic data after genetic data is analysed as taught by Wesselman.   One of ordinary skill in the art would have been motivated to employ the teachings of Wesselman for the benefits achieved from a system that enables efficient process of large data set by implementing automating deletion of data portion not needed. (see Wesselman paragraphs [0020]; [0021])     

Regarding Claim 36, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 34. 
Ayday-Rakic does not specifically disclose instructing the genetic data analysing server to delete genetic data after genetic data is generated.  
However, Wesselman discloses wherein the coordinator program instructs the genetic data generating server to delete the genetic data after the genetic data is generated. (see Wesselman paragraph [0015], lines 1-4: automating a deletion of data generated at one or more sequential stages of a multi-stage bioinformatics analysis of genomic data; [0020]; [0021]: delete a portion of intermediate data from repository storing said data set, where first portion of intermediate data set is designated by stored information; 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic for instructing the genetic data analysing server to delete genetic data after genetic data is generated as taught by Wesselman.   One of ordinary skill in the art would have been motivated to employ the teachings of Wesselman for the benefits achieved from a system that enables efficient process of large data set by implementing automating deletion of data portion not needed. (see Wesselman paragraphs [0020]; [0021])     

Regarding Claim 39, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 27. 
Ayday-Rakic does not specifically disclose instructing the genetic data analysing server to delete genetic data after genetic data is analysed.  
However, Wesselman discloses wherein the coordinator program instructs the genetic data analysing server to delete the genetic data after the genetic data is analysed. (see Wesselman paragraph [0015], lines 1-4: automating a deletion of data generated at one or more sequential stages of a multi-stage bioinformatics analysis of genomic data; [0020]; [0021]: delete a portion of intermediate data from repository storing said data set, where first portion of intermediate data set is designated by stored information; pass intermediate data set absent first portion of intermediate data set to next stage as input data for processing)    
     

7.        Claims 13 - 15, 24, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ayday in view of Rakic and further in view of Lablans (US Patent No. 10,515,567).
 
Regarding Claim 13, Ayday-Rakic discloses a computing network for the secure storage, transmittance and access of genetic data in accordance with claim 10. 
Ayday-Rakic does not specifically disclose generating an encryption key by means of elliptic curve cryptography. 
However, Lablans discloses wherein the decryption key is used to generate an encryption key through elliptic curve cryptography. (see Lablans col 3, lines 49-52: cryptographic apparatus performs an elliptic curve cryptography operation; col 35, lines 7-13: second device selects private key (i.e. decryption key) from the set and generates the public key (i.e. encryption key) and sends it to first device; first device generates common key and applies it for encryption and/or decryption and second device generates key and applies it for encryption and/or decryption)    


Regarding Claim 14, Ayday-Rakic discloses a computing network for the secure storage, transmittance and access of genetic data in accordance with claim 13, wherein the genetic data generating server encrypts the genetic data using the encryption key created by the data owner server. (see Ayday paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server))     

Regarding Claim 15, Ayday-Rakic discloses a computing network for the secure storage, transmittance and access of genetic data in accordance with claim 14, wherein the genetic data generating server transmits the encrypted data to the genetic data storage server. (see Ayday paragraph [0062], lines 1-7: genomic data (i.e. genetic data) of each patient is encrypted and uploaded to SPU for storage; paragraph [0022], lines 

Regarding Claim 24, Ayday-Rakic discloses a computer system for the secure storage, transmittance and access of genetic data in accordance with claim 21. 
Ayday-Rakic does not specifically disclose generating an encryption key by means of elliptic curve cryptography.
However, Lablans discloses wherein the decryption key is used to generate an encryption key through curve cryptography. (see Lablans col 3, lines 49-52: cryptographic apparatus performs an elliptic curve cryptography operation; col 35, lines 7-13: second device selects private key (i.e. decryption key) from the set and generates the public key (i.e. encryption key) and sends it to first device; first device generates common key and applies it for encryption and/or decryption and second device generates key and applies it for encryption and/or decryption)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic for generating an encryption key by means of elliptic curve cryptography as taught by Lablans. One of ordinary skill in the art would have been motivated to employ the teachings of Lablans for the benefits achieved from a system that enables encryption key to be generated utilizing additional types of cryptographic operations.  (see Lablans col 3, lines 49-52)  

Regarding Claim 32, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 29. 

However, Lablans discloses wherein the decryption key is used to generate an encryption key through elliptic curve cryptography. (see Lablans col 3, lines 49-52: cryptographic apparatus performs an elliptic curve cryptography operation; col 35, lines 7-13: second device selects private key (i.e. decryption key) from the set and generates the public key (i.e. encryption key) and sends it to first device; first device generates common key and applies it for encryption and/or decryption and second device generates key and applies it for encryption and/or decryption)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic for generating an encryption key by means of elliptic curve cryptography as taught by Lablans. One of ordinary skill in the art would have been motivated to employ the teachings of Lablans for the benefits achieved from a system that enables encryption key to be generated utilizing additional types of cryptographic operations.  (see Lablans col 3, lines 49-52)     

8.        Claims 40 - 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ayday in view of Rakic and further in view of Barrus (US PGPUB No. 20180330052).
 
Regarding Claim 40, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 27.
Ayday-Rakic does not specifically disclose genetic data storage server comprises two or more genetic data storage servers. 

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic for genetic data storage server comprises two or more genetic data storage servers as taught by Barrus. One of ordinary skill in the art would have been motivated to employ the teachings of Barrus for the benefits achieved from a system that enables the additional storage capabilities provided by multiple data servers for the storage of genetic data. (see Barrus paragraph [0065], lines 1-12)  

Regarding Claim 41, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 40, wherein the genetic data storage server is instructed to re-encrypt the encrypted genetic data using a re-encryption key created by the data owner server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: 

Regarding Claim 42, Ayday-Rakic discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 41, wherein the first data storage server transmitting the re-encrypted genetic data to a second genetic data storage server designated by the data owner server. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0022], lines 20-24: storing genomic data (i.e. genetic data) in encrypted form and making computations upon genomic data (i.e. genetic data); paragraph [0045], lines 1-9: store patient’s genomic data encrypted by their public keys (i.e. each user’s unique public key) at a SPU; paragraph [0086], lines 1-8: asymmetric keys (public and private keys) of each patient are generated and distributed to patients during initialization period, keys distributed by trusted entity (i.e. data owner server))     

9.        Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Ayday in view of Rakic and further in view of Barrus and Wesselman.

Regarding Claim 43, Ayday-Rakic-Barrus discloses a computer enabled method for the secure storage, transmittance and access of genetic data in accordance with claim 42, including re-encrypted data. (see Ayday paragraph [0143], lines 1-5: corresponding SNPs are re-encrypted at the SPU under user’s (patient’s) public key; paragraph [0045], 
Ayday-Rakic-Barrus does not specifically disclose delete the encrypted genetic data after the second genetic data storage server has received the genetic data.  
However, Wesselman discloses, wherein the coordinator program instructs the first genetic data storage server to delete the encrypted genetic data after the second genetic data storage server has received the re-encrypted genetic data. (see Wesselman paragraph [0015], lines 1-4: automating a deletion of data generated at one or more sequential stages of a multi-stage bioinformatics analysis of genomic data; [0020]; [0021]: delete a portion of intermediate data from repository storing said data set, where first portion of intermediate data set is designated by stored information; pass intermediate data set absent first portion of intermediate data set to next stage as input data for processing)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ayday-Rakic-Barrus for instructing the genetic data analysing server to delete genetic data after genetic data is analysed as taught by Wesselman.   One of ordinary skill in the art would have been motivated to employ the teachings of Wesselman for the benefits achieved from a system that enables efficient process of large data set by implementing automating deletion of data portion not needed. (see Wesselman paragraphs [0020]; [0021])     

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CJ/
February 16, 2021

                                                                                                                                                                                                     /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436